DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 10/30/2020.

Information Disclosure Statement
                The information disclosure statement filed IDSs filed on 10/30/2020, 06/22/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDSs has been fully considered by the Office.

Abstract
                The abstract filed 10/30/2020 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 11-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S Publication number 2007/0209658 A1 to RIFFELMANN et al. (RIFFELMANN).

Re: Claim 1 and 11:
RIFFELMANN discloses:
A receiver unit for a parabolic trough solar plant, the receiver unit including: 
a conduit (See Figs.1-11: ¶0047) for conveying a heat transfer fluid (See Figs.1-11: ¶0047: tube 30 through the interior 11 of which a heat transfer medium flows), wherein the conduit is capable of absorbing thermal radiation (See Figs.1-11: ¶0047); and 
a cover (See Figs.1-11: cover 32 as shown in figure 7, 8, 9), which is located about the conduit (See Figs.1-11: conduit 30) such that a vacuum is formed between the conduit and the cover (See Figs.1-11: ¶0005); 
wherein the cover has a first portion (See Figs.1-11: ¶0061: first portion 58 as shown in figure 8), defining a window through which incoming solar radiation (See Figs.1-11: shown by downward arrows) passes into the vacuum (See Figs.1-11: vacuum as described in ¶0002, ¶0005) and onto the conduit (See Figs.1-11: conduit 30), and a second portion (See Figs.1-11: ¶0060:  56, 57) carrying a reflective surface so as to reflect thermal radiation back onto the conduit (See Figs.1-11: ¶0026, ¶0027, ¶0030-¶0032 and claim 16). 
RIFFELMANN discloses all the limitations of method claim 11, including a method of reducing thermal radiation loss from a parabolic trough receiver which is implied in any solar receiver.

Re: Claim 2:
RIFFELMANN discloses:
A receiver unit according to claim 1, wherein the window carries a hot mirror coating for reflecting thermal radiation back onto the conduit (See Figs.1-11: ¶0060-¶0062).  

Re: Claim 3:
RIFFELMANN discloses:
A receiver unit according to claim 2, wherein the hot mirror coating is applied an internal surface of the window (See Figs.1-11: ¶0060-¶0062: window has a hot mirror coating applied on internal surface, shown in figure 8).  

Re: Claim 12:
RIFFELMANN discloses:
A method according to claim 11, comprising applying a hot mirror coating to the window to reflect thermal radiation back onto the conduit (See Figs.1-11: ¶0060-¶0062: window has a hot mirror coating applied on internal surface, shown in figure 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0209658 A1 to RIFFELMANN et al. (RIFFELMANN) as applied to claim 1, and further in view of U.S Publication number 2013/0192226 A1 to STETTENHEIM et al. (STETTENHEIM).

Re: Claim 4:
RIFFELMANN discloses:
A receiver unit according to claim 2, RIFFELMANN discloses all the limitations of claim 2, and that wherein the reflective surface carried by the second portion is applied to the glass cover in the region of the second portion (See Figs.1-11: ¶0060-¶0062, as shown in figure 8), and further discloses cover is made of transparent material , RIFFELMANN does not  disclose the specifics of transparent material, however STETTENHEIM teaches wherein the first and second portions of the cover are defined by a tubular glass cover (STETTENHEIM: ¶0204).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ glass cover, since an express suggestion 


Re: Claim 5:
RIFFELMANN in view of STETTENHEIM discloses:
 A receiver unit according to claim 4, wherein the reflective surface of the second portion is in the form of a highly infrared radiation (IR) reflective surface (See Figs.1-11: ¶0060-¶0062).  


Re: Claim 6:
RIFFELMANN in view of STETTENHEIM discloses:
A receiver unit according to claim 5, wherein the reflective surface of the second portion is in the form of an aluminum surface (See Figs.1-11: ¶0032, claim 16).  

Claims 7 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0209658 A1 to RIFFELMANN et al. (RIFFELMANN) as applied to claim 1, and further in view of U.S Publication number 2015/0090250 A1 to IM (IM).

Re: Claim 7:
RIFFELMANN discloses:
A receiver unit according to claim 2, RIFFELMANN discloses all the limitations of claim 2, RIFFELMANN discloses wherein the window in the first region of the cover is in the form of an opening in the cover, window to which the hot mirror coating is applied is carried in the opening (See Figs.1-11: ¶0060-¶0062),  RIFFELMANN does not explicitly disclose:
a glass window.  

a glass window (IM: See Figs. 1-2: ¶0014: glass window 18; body 20 made of other materials .  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position glass in the opening window as an obvious design choice to configure the device of claim 2, since an express suggestion to substitute one equivalent material for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.

Claims 8 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2007/0209658 A1 to RIFFELMANN et al. (RIFFELMANN) in view of U.S Publication number 2015/0090250 A1 to IM (IM) as applied to claim 7 above and further in view of  U.S Publication number 2013/0014746 A1 to SIMONETTI et al. (SIMONETTI).

Re: Claim 8:
RIFFELMANN in view of IM discloses:
A receiver unit according to claim 7, modified RIFFELMANN discloses all the limitations of claim 7,  modified RIFFELMANN does not explicitly wherein the cover is in the form of a tubular cover made from a material other than glass. 
However SIMONETTI teaches:
wherein the cover is in the form of a tubular cover made from a material other than glass (SIMONETTI: ¶0060, discloses shielding body 14 which are advantageously made of, or equivalently covered with, polytetrafluoroethylene, PTFE in acronym, or a material that is likewise adapted to allow easy gliding at the operating temperatures of the receiver 10).
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a material other than glass for making cover in the form of tube as an obvious design choice to configure the device of claim 7, since an express suggestion to substitute one equivalent material for another is not necessary in order to render such substitution obvious.  See MPEP 2144.06.

Allowable Subject Matter and Prior Art
Claim (s) 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2007/0209658 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 9:  “wherein the cover is in the form of a metal tube such that the reflective surface in the second region is defined by the internal surface of the metal tube.” in combination with limitations of base claim and intervening claims.
Re: Claim 10 is allowable by virtue its dependency on allowable dependent claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746